Title: To George Washington from Jeremiah Olney, 2 September 1782
From: Olney, Jeremiah
To: Washington, George


                        Sir
                            Dobbs Ferry 2nd Septr 1782, 8. oClock P.M.
                        
                        I have the Honor to Inclose your Excellency Several Letters for Inspection Recd from Mr Jno. Taylor Commsy of Cloathing &c. in the British army—this Gentleman arriv’d at this post, at Sunsett & Introduc’d himself by presenting this Inclos’d pass port, Sign’d by Genl Hazen, which (from Your Excellency’s Instructions for the Commanding Officer at this post) appears to be insufficient for the Granting a Flagg of Truce, have therefore thought it my Duty to Detain him (at Mr. Lawrence’s) untill I am acquainted with your Excellency’s pleasure on the Subject, Should Mr. Taylor & the Sargt with their Two horses have permission to pass, there are no Boats here Suitable to Carry the Horses—The Bearrer Sargt West goes up in the morning by land—he is on Foot & will wait your Excellency’s answer. I have the Honor to be with Esteem Your Excellency’s very Hume Servt
                        
                            Jereh Olney Lieut. Colo. Comdr Dobbs Ferry
                        
                    P.S. Since Writing the above Mr Taylor informs, the officer of the day, he sent wish his Horses to goin to N. York, there being to many Letters to inclose him have Sent thim in a Packett.